Citation Nr: 9926550	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  95-42 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for major depression 
(claimed as stress disorder and bipolar disorder).

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for cervical and 
thoracic spine injury.

5.  Entitlement to service connection for carpal tunnel 
syndrome.

6.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran reportedly had active service from from November 
1987 to June 1990.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for tinnitus, major depression (claimed 
as stress disorder and bipolar disorder), hearing loss, 
cervical and thoracic spine injury, carpal tunnel syndrome, 
and migraine headaches.  The veteran filed a timely notice of 
disagreement and perfected a substantive appeal.


REMAND

In her Appeal to Board of Veterans' Appeals (VA Form 9), the 
veteran indicated that she wished to appear personally at a 
local VA office before the BVA [Board].  The veteran was 
scheduled to appear before a Traveling Section of the Board 
in May 1997, but did not report as scheduled.  By letter 
received by the RO in May 1998, the veteran requested that 
instead of a hearing before a member of the Traveling Section 
of the Board, she be scheduled for a hearing before the Board 
in Washington, DC.  By letter dated in July 1999, the veteran 
clarified that she wanted a hearing before a member of the 
Board in Washington, DC.  Thereafter, by letter received by 
the Board in September 1999, the veteran indicated that she 
would like to reschedule a hearing before the Traveling 
Section of the Board in North Little Rock, Arkansas.

Accordingly, and in order to ensure the veteran's right of 
due process, the case is REMANDED to the RO for the following 
development:

The RO should schedule the veteran for a 
hearing to be held at the RO before a 
member of the Board. See 38 C.F.R. § 
20.704 (1998).

Thereafter, the case should case should then be returned to 
the Board for appellate consideration, if otherwise in order.  
The Board intimates no opinion as to the ultimate outcome of 
the case.  The veteran need take no action until notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












